Citation Nr: 1747895	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to July 2010, including in combat in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted, in pertinent part, the Veteran's claims of service connection for patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee, assigning separate zero percent (non-compensable) ratings for each these disabilities effective July 2, 2010.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in August 2013.  Although he initially requested a Board hearing when he perfected a timely appeal, the Veteran subsequently withdrew this hearing request in June 2016.  See 38 C.F.R. § 20.704 (2016).

The Agency of Original Jurisdiction (AOJ) provided the Veteran and his service representative with appropriate notice of the relevant laws and regulations governing his currently appealed claims in a June 2013 Statement of the Case and in Supplemental Statements of the Case issued in August 2013 and in June 2017.

In a May 2013 rating decision, the AOJ assigned higher initial 10 percent ratings effective July 2, 2010, to both the Veteran's service-connected patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In September 2016, the Board remanded the currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected patellofemoral pain syndrome of the bilateral knees is manifested by, at worst, complaints of daily bilateral knee pain, flexion limited to 100 degrees on repetitive testing in the right knee, flexion limited to 110 degrees on repetitive testing in the left knee, extension limited to zero degrees on repetitive testing in each knee, and normal bilateral knee x-rays throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5024-5260 (2016).

2.  The criteria for an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5024-5260 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his service-connected patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee are both more disabling than currently (and initially) evaluated.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for initial ratings greater than 10 percent for patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee.  The Veteran contends that both of these service-connected disabilities are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions regarding an objective worsening of the symptomatology attributable to either of these service-connected knee disabilities, however.  It shows instead that the Veteran's service-connected patellofemoral pain syndrome of the bilateral knees is manifested by, at worst, complaints of daily bilateral knee pain, flexion limited to 100 degrees on repetitive testing in the right knee, flexion limited to 110 degrees on repetitive testing in the left knee, extension limited to zero degrees on repetitive testing in each knee, and normal bilateral knee x-rays throughout the appeal period.  The Board notes initially that the Veteran's service treatment records show that he injured his knees while on active service in combat in Iraq.  

The post-service evidence does not support assigning higher initial ratings to either the Veteran's service-connected patellofemoral pain syndrome of the left knee or for his service-connected patellofemoral pain syndrome of the right knee.  For example, on VA joints examination in August 2010, the Veteran's complaints included bilateral knee pain localized around the patellae.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any knee swelling, heat, redness, locking, or popping.  He reported an occasional grinding sensation in his knees.  He denied any trauma or knee injuries.  He reported a lot of bilateral knee swelling with hyperextension injuries while on active service.  Physical examination of the knees showed no swelling, deformity, or discoloration, mild peripatellar pain around both patellae along the entire border "but not specifically in the superior or inferior aspect alone," non-tender mediolateral joint lines and popliteal spaces, 5/5 strength, no ligamentous instability, and excellent strength.  Range of motion testing of the knees showed flexion to 135 degrees with 3 repetitions pain-free.  The assessment was patellofemoral pain syndrome with normal x-rays and expected repetitive movement flares.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in April 2013, the Veteran's complaints included continued bilateral knee pain with increased knee pain after being on his feet for half a day.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that stairs aggravated his knees and they gave way when fatigued.  He experienced flare-ups of bilateral knee pain due to use.  Range of motion testing of the right knee showed flexion to 100 degrees with objective evidence of painful motion beginning at 100 degrees and extension to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  Range of motion testing of the left knee showed flexion to 110 degrees with objective evidence of painful motion beginning at 110 degrees and extension to5 degrees with objective evidence of painful motion beginning at 5 degrees.  There were no changes in range of motion testing for either knee on repetitive testing.  The Veteran experienced functional loss or functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing in both knees.  Physical examination of the knees showed tenderness to palpation in the joint lines or soft tissues of the left knee, 5/5 muscle strength, and no joint instability or recurrent patellar subluxation or dislocation.  The Veteran did not use any assistive devices for ambulation.  He had bilateral knee pain and stiffness "which can give out due to fatigue and pain" left knee greater than right knee.  The diagnosis was bilateral patellofemoral pain syndrome of the knees with chondromalacia patella.

VA x-rays of the Veteran's knees taken in August 2014 were negative.

On VA knee and lower leg conditions DBQ in March 2017, the Veteran's complaints included daily bilateral knee pain with all activities.  He denied locking or swelling and had full activities of daily living.  He had used a cane for bilateral knee pain for 3 years.  He denied experiencing any knee trauma or falls since active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  With flare-ups, the Veteran reported that he could not climb stairs or use ladders so he avoided these movements daily because they caused bilateral knee pain.  Bending against resistance was limited in both knees due to pain.  Range of motion testing showed bilateral knee flexion to 120 degrees with pain and extension to zero degrees with decreased motion due to pain bilaterally.  Repetitive range of motion testing showed bilateral knee flexion to 110 degrees with pain and extension to zero degrees.  Physical examination of the knees showed pain on weight-bearing, objective evidence of localized tenderness to palpation of the associated joints or soft tissues, mild to moderate pain on palpation of the paripatellar structures, no objective evidence of crepitus, 5/5 muscle strength, and no muscle atrophy, ankylosis, joint instability or effusion.  The Veteran constantly used a cane for ambulation.  He had pain in terminal flexion bilaterally on passive and active motion.  He also had evidence of pain on weight-bearing and non-weight-bearing in both knees.  The diagnosis was bilateral patellofemoral pain syndrome of the knees with chondromalacia patella.

The Veteran contends that his service-connected patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee are both more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that these disabilities are manifested by, at worst, complaints of daily bilateral knee pain, flexion limited to 100 degrees on repetitive testing in the right knee, flexion limited to 110 degrees on repetitive testing in the left knee, extension limited to zero degrees on repetitive testing in each knee, and normal bilateral knee x-rays throughout the appeal period.  The Board acknowledges again that the Veteran injured his knees while in combat in Iraq.  The Board also acknowledges that the patellofemoral pain syndrome in each of the Veteran's knees currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5024-5260 (tenosynovitis-limitation of flexion).  See 38 C.F.R. § 4.71a, DC 5024-5260 (2016).  The post-service evidence shows that he experiences, at worst, flexion limited to 100 degrees in the right knee (as seen on VA examination in April 2013) on repetitive testing, flexion limited to 110 degrees in the left knee (as seen on VA examination in March 2017), and extension limited to zero degrees (as seen on VA examination in March 2017).  The Veteran has reported consistently that climbing stairs aggravates his bilateral knees and he experiences flare-ups of bilateral knee pain due to use.  He also experienced bilateral knee pain on weight-bearing and non-weight-bearing at his most recent VA examination in March 2017.  There is no indication in the record evidence that there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as a result of his service-connected patellofemoral pain syndrome such that an initial rating greater than 10 percent is warranted for either of his knees under DC 5024.  See 38 C.F.R. § 4.71a, DC 5024 (2016).  X-rays of the Veteran's bilateral knees were normal in August 2010 and in August 2014.  There also is no indication in the record evidence that the Veteran's flexion is limited to 30 degrees or less as a result of his service-connected patellofemoral pain syndrome such that an initial rating greater than 10 percent is warranted for either of his knees under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260 (2016).  There further is no evidence that the Veteran experiences any compensable limitation of extension or instability in either of his knees as a result of his service-connected patellofemoral pain syndrome such that a separate rating for limitation of extension is warranted.  See VAOPGCPREC 9-2004 (allowing separate ratings for limitation of extension and limitation of flexion); see also VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (allowing separate ratings for limitation of motion and instability of the knee with x-ray evidence of arthritis).  As noted, x-rays of the Veteran's knees were normal and there has been no instability noted in either knee on repeated physical examinations conducted during the appeal period.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to initial ratings greater than 10 percent for his service-connected patellofemoral pain syndrome of the left knee or for his service-connected patellofemoral pain syndrome of the right knee.  In summary, the Board finds that the criteria for initial ratings greater than 10 percent for patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee have not been met.


ORDER

Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee is denied.

Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


